Bliss, J.
(dissenting). I dissent and vote to reverse the judgment and order appealed from and to dismiss the complaint. Under section 143 of the Insurance Law the broker, Brant, was the agent of the plaintiff and, therefore, clothed with full authority to surrender the policy for cancellation. (Standard Oil Co. v. Triumph Insurance Co., 64 N. Y. 85.) The defendant fully protected itself by its motions for a directed verdict, a dismissal óf the complaint and a nonsuit at the close of the entire case and by the exception then taken to the denial by the court of its motions.